Exhibit 99.1 MIX TELEMATICS LIMITED (Incorporated in the Republic of South Africa) (Registration number 1995/013858/06) JSE share code: MIX ISIN: ZAE000125316 NYSE share code: MIXT (“MiX Telematics”) DEALINGS IN SECURITIES BY A DIRECTOR OF MIX TELEMATICS AND BY A DIRECTOR OF MAJOR SUBSIDIARIES OF MIX TELEMATICS Shareholders are advised of the following information relating to the dealing in securities by a director of MiX Telematics and by a director of MiX Telematics Africa Proprietary Limited and MiX Telematics International Proprietary Limited (which are major subsidiaries of MiX Telematics): Name of director: Megan Pydigadu Transaction date: 23 February 2016 Class of securities: Ordinary shares Number of securities: 500 000 Price per security: R1.12 Total value: R560000.00 Nature of transaction: Off-market exercise of the share options under the MiX Telematics Group Executive Incentive Scheme Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Patrick Fitzgerald Name of subsidiary companies: MiX Telematics Africa Proprietary Limited and MiX Telematics International Proprietary Limited Transaction date: 19 February 2016 Class of securities: Ordinary shares Number of securities: 137 945 Highest traded price per security:* R2.25 Weighted average price per security: R2.24060 Lowest traded price per security:* R2.24 Total value: R309079.57 Nature of transaction: On-market sale Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes *Highest and lowest traded prices per security on the market on the day. 25 February 2016 Sponsor
